        Case 3:18-cv-00153-RS Document 51 Filed 12/28/18 Page 1 of 3


 1    KILPATRICK TOWNSEND & STOCKTON                       FINNEGAN, HENDERSON, FARABOW,
      LLP                                                   GARRETT & DUNNER, LLP
 2    A. JAMES ISBESTER (SBN 129820)                       JACOB A. SCHROEDER (SBN 264717)
      Two Embarcadero Center, Suite 1900
 3    San Francisco, CA 94111                              MORGAN E. SMITH (SBN 293503)
      Telephone: (415) 576-0200                            3300 Hillview Avenue
 4    Facsimile: (415) 576 0300                            Palo Alto, California 94304
      Email: jisbester@kilpatricktownsend.com              Telephone: (650) 849-6600
 5                                                         Facsimile: (650) 849-6666
      SCOTT E. KOLASSA (SBN 294732)                        Email: jacob.schroeder@finnegan.com
 6    WILLIAM E. MOSLEY (SBN 280495)                       Email: morgan.smith@finnegan.com
      1080 Marsh Road
 7    Menlo Park, CA 94025
      Telephone: (650) 326-2400                            JOHN WILLIAMSON (pro hac vice)
 8    Facsimile: (650) 326-2422                            BRIAN KACEDON (pro hac vice)
      Email: skolassa@kilpatricktownsend.com               901 New York Avenue, NW
 9    Email: wmosley@kilpatricktownsend.com                Washington, DC 20001-4413
                                                           Telephone: (202) 408-4000
10    Attorneys for Plaintiff,
      IRIDEX CORPORATION                                   Facsimile: (202) 408-4400
11
                                                           Attorneys for Defendants
12                                                         Quantel Medical, S.A., Quantel USA, Inc., and
                                                           Quantel S.A.
13

14                                UNITED STATES DISTRICT COURT
15                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
16                                     SAN FRANCISCO DIVISION
17
     IRIDEX CORPORATION, a Delaware                 CASE NO.: 18-cv-00153-RS
18   Corporation,
                                                    STIPULATION OF DISMISSAL
19                  Plaintiff,
20          v.                                      JUDGE: HON. RICHARD SEEBORG
21   QUANTEL MEDICAL, S.A., a French
     Corporation, QUANTEL USA, INC., a
22   Montana Corporation, and QUANTEL,
     S.A., a French Corporation,
23
                    Defendants.
24

25

26

27

28

     STIPULATION OF DISMISSAL - CASE NO.: 18-cv-00153-RS
        Case 3:18-cv-00153-RS Document 51 Filed 12/28/18 Page 2 of 3


 1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Iridex Corporation and

 2   Defendants Quantel Medical, S.A., Quantel USA, Inc., and Quantel, S.A. hereby stipulate to the

 3   dismissal, without prejudice, of all claims in the above-captioned action. The parties shall each bear

 4   their own attorneys’ fees and costs.

 5          SO STIPULATED AND AGREED.

 6   Dated: December 28, 2018

 7   KILPATRICK TOWNSEND & STOCKTON                    FINNEGAN, HENDERSON, FARABOW,
     LLP                                               GARRETT & DUNNER, LLP
 8
     By: /s/ Scott E. Kolassa
 9   A. JAMES ISBESTER (SBN 129820)                    By: /s/ Jacob A. Schroeder
     Two Embarcadero Center, Suite 1900                JACOB A. SCHROEDER (SBN 264717)
10   San Francisco, CA 94111                           MORGAN E. SMITH (SBN 293503)
     Telephone: (415) 576-0200                         3300 Hillview Avenue
11   Facsimile: (415) 576-0300                         Palo Alto, California 94304
     Email: jisbester@kilpatricktownsend.com           Telephone: (650) 849-6600
12
                                                       Facsimile: (650) 849-6666
     SCOTT E. KOLASSA (Bar No. 294732)
13   WILLIAM E. MOSLEY (Bar No. 280495)                Email: jacob.schroeder@finnegan.com
     1080 Marsh Road                                   Email: morgan.smith@finnegan.com
14   Menlo Park, CA 94025
     Telephone: (650) 326-2400                         JOHN WILLIAMSON (pro hac vice)
15   Facsimile: (650) 326-2422                         BRIAN KACEDON (pro hac vice)
     Email: skolassa@kilpatricktownsend.com            901 New York Avenue, NW
16   Email: wmosley@kilpatricktownsend.com
                                                       Washington, DC 20001-4413
17   Attorneys for Plaintiff                           Telephone: (202) 408-4000
     IRIDEX CORPORATION                                Facsimile: (202) 408-4400
18
                                                       Attorneys for Defendants
19
                                                       Quantel Medical, S.A., Quantel USA, Inc.,
20                                                     and Quantel, S.A.

21

22

23

24

25

26

27

28

     STIPULATION OF DISMISSAL - CASE NO.: 18-cv-00153-RS                                         1
        Case 3:18-cv-00153-RS Document 51 Filed 12/28/18 Page 3 of 3


 1                      CERTIFICATION PURSUANT TO CIVIL L.R 5-1(i)(3)
                      RE E-FILING ON BEHALF OF MULTIPLE SIGNATORIES
 2

 3          In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
 4   document has been obtained from each of other signatories who are listed on the signature pages. I
 5   shall maintain records to support this concurrence for subsequent production for the Court if so
 6   ordered, or for inspection upon request by a party until one year after final resolution of the action
 7   (including appeal, if any).
 8
     Dated: December 28, 2018                                      /s/ Scott E. Kolassa
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION OF DISMISSAL - CASE NO.: 18-cv-00153-RS                                           2
